       Case: 1:21-cv-00861 Document #: 11 Filed: 03/01/21 Page 1 of 1 PageID #:147




                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

 MARK MENDOZA,                                  )
                                                )
         Plaintiff,                             )
                                                )
  v.                                            )       Case No. 1:21-CV-00861
                                                )
 WATER TOWER HOTEL, LLC f/k/a RITZ-             )
 CARLTON WATER TOWER,                           )
                                                )
         Defendant.                             )


                                        Notice of Dismissal
         Under Rule 41(a)(1)(A)(i), plaintiff Mark Mendoza files this notice of dismissal and hereby
dismisses this action without prejudice.
Dated: March 1, 2021.
                                                    Respectfully submitted,


                                                      /s/ Thomas R. Kayes
                                                    Thomas R. Kayes (Ill. Bar No. 6315461)
                                                    Law Office of Thomas R. Kayes, LLC
                                                    2045 W Grand Ave, Ste B, PMB 62448
                                                    Chicago, IL 60612
                                                    t. 708.722.2241
                                                    tom@kayes.law

                                                    Attorney for Plaintiff




                                                                                                Pg. 1
